United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-11088
                         Conference Calendar



TERRY JAMES,

                                     Plaintiff-Appellant,

versus

BILL RHEA; JOSEPH B. MORRIS; SUPREME COURT OF TEXAS; NICKI
MATHISON,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:02-CV-2627-N
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Terry James appeals from the district court’s dismissal of

his civil-rights lawsuit for lack of subject-matter jurisdiction.

He has also filed a motion seeking appointment of counsel on

appeal.   Because he has failed to show “exceptional

circumstances” warranting the appointment of counsel on appeal,

that motion is DENIED.    See Ulmer v. Chancellor, 691 F.2d 209,

213 (5th Cir. 1982).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-11088
                                -2-

     We review a district court’s dismissal for lack of subject

matter jurisdiction de novo.     See Williams v. Dallas Area Rapid

Transit, 242 F.3d 315, 318 (5th Cir. 2001).    Because James’s

complaint is inextricably intertwined with certain state court

judgments, federal courts lack jurisdiction to review his

complaint.   See United States v. Shepherd, 23 F.3d 923, 924 (5th

Cir. 1994); see also District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415 (1923).    Accordingly, the district court’s

judgment of dismissal is AFFIRMED.